Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 1 of 24 PageID #:9




               Exhibit A
                        Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 2 of 24 PageID #:10



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

              Ryder Truck Rental, Inc.                                                                                                               December 20, 2019
              Jodie Bennett System Coordinator
              Ryder National Liability Claim Office
              6892 S. Yosemite Ct., Ste 2-201
              Centennial CO 80112



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                          Item: 2019-1745
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             Ryder Truck Rental, Inc.

 2.                          Title of Action:            Kirsy Castillo vs. Ryder Truck Rental, et al.

 3.                Document(s) Served:                   Plaintiff's Complaint at Law
                                                         Rule 222 Affidavit

 4.                           Court/Agency:              Cook County Circuit Court

 5.                            State Served:             Illinois

 6.                           Case Number:               2019L013708

 7.                               Case Type:             Negligence/Personal Injury

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Thursday 12/19/2019

 10.                          Date to Client:            Friday 12/20/2019

 11.         # Days When Answer Due:                     Not Applicable                         CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                                                           Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Gary A. Newland
               (Name, City, State, and Phone Number)
                                                         Arlington Heights, IL
                                                         847-797-8000

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             141

 16.                                      Notes:

NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 3 of 24 PageID #:11
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 4 of 24 PageID #:12
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 5 of 24 PageID #:13
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 6 of 24 PageID #:14
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 7 of 24 PageID #:15
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 8 of 24 PageID #:16
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 9 of 24 PageID #:17
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 10 of 24 PageID #:18
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 11 of 24 PageID #:19
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 12 of 24 PageID #:20
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 13 of 24 PageID #:21
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 14 of 24 PageID #:22
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 15 of 24 PageID #:23
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 16 of 24 PageID #:24
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 17 of 24 PageID #:25
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 18 of 24 PageID #:26
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 19 of 24 PageID #:27
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 20 of 24 PageID #:28
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 21 of 24 PageID #:29
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 22 of 24 PageID #:30
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 23 of 24 PageID #:31
Case: 1:20-cv-00467 Document #: 1-2 Filed: 01/21/20 Page 24 of 24 PageID #:32
